Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/3/2021.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “IMAGE FORMING SYSTEM, IMAGE FORMING APPARATUS, AND DOCUMENT SERVER APPARATUS” [Closest Prior Art: Kanai et al. (US-2004/0125402): par 0189, 0480-0485, 0487-0501; Kanai (US-2005/0141010): par 0050, 0061; Ohba et al. (US-9,027,118): Figs 18-19, col 15, line 16-col 16, line 55; Iwai (US-2008/0192287): Fig 5, par 0065-0073; Miyaso (US-2010/0007710): par 0204 ].
Kanai in view of Ohba, Iwai, Miyaso and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “An image forming system, comprising: an image forming apparatus; a first document server apparatus communicably connected to the image forming apparatus; and a key server apparatus communicably connected to the image forming apparatus and the first document server apparatus, the image forming apparatus being configured to determine whether document data is private or public, when the document data is determined to be private, then determine a level accessible to the document data, and transmit level information indicating the level and the document data to the first document server apparatus, the first document server apparatus being configured to receive the level information and the document data from the image forming apparatus, generate a document ID for identifying the document data, store the document data in association with the document ID, transmit the document ID to the image forming apparatus, determine an accessible user ID that identifies a user accessible to the document data based on the level information, generate a public key and a private key used to encrypt the document data, store the private key and the public key in association with the document ID, and transmit the public key, the document ID, and the accessible user ID to the key server apparatus, the image forming apparatus being configured to receive the document ID from the first document server apparatus, convert the document ID into a first code optically readable, combine the first code and the document data to generate composite document data, and form an image of the composite document data on a print medium, the key server apparatus being configured to receive the public key, the document ID, and the accessible user ID from the first document server apparatus and stores the public key, the document ID, and the accessible user ID in association with each other” as recited in independent claim 1 [similar independent claims 6 and 7].
Dependent claims 2-5 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-7 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677